Citation Nr: 0309984	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-16 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of a back 
injury to include degenerative changes of the cervical and 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1958 to April 1961.

The appeal was brought to the Board of Veterans Appeals (the 
Board) from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

In October 2001, the Board remanded the case for development 
of the evidence to include enumeration by the veteran of 
post-service care-givers, and the acquisition of those 
records to the extent possible.


REMAND

To a great extent, the veteran has detailed those post-
service care givers and either he or VA obtained the 
pertinent records.  In other cases, he or the pertinent care-
givers have clarified that records are no longer available.  

In service, the veteran was hit by a truck in 1960.  There is 
also evidence of record that he has had post-service 
injuries, some industrial in nature, which may have also 
injured his back.

However there is no definitive medical opinion of record as 
to the relationship between post-service back problems and 
inservice injury, and/or whether one may have impacted the 
other.  The Board is constrained from substituting its own 
opinion for that of a medical expert in such a case.

Also, in the case of a particularly pivotal record, the 
veteran recently indicated that he had sent a letter to the 
St. Joseph Hospital with appropriate release, and asked for 
his clinical records from 1969.  He indicated that after 7 
weeks he had still not heard from the facility.  It does not 
appear that further attempt was made to obtain those records.  
The information of record from the veteran is that he 
required back surgery at that facility in early 1969.  
Because of the relative proximity to his service separation, 
these records would be particularly helpful.

In order to afford the veteran the benefit of all possible 
evidence, the case is remanded for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

Specifically, he should be asked to 
verify the exact dates, if possible, of 
all of his post-service care at St. 
Joseph Hospital, and after appropriate, 
timely release, the RO should assist him 
in the obtaining of all pertinent records 
relating to that care including but not 
limited to as it relates to the alleged 
surgery he underwent for his back in 
January/February 1969.  These records 
should then be attached to the claims 
file.

2.  The veteran's case should then be 
given to a specialist in orthopedic 
disabilities who has not previously 
evaluated him to render a written, 
substantiated, annotated opinion as to 
the nature of the veteran's post-service 
back disabilities, the relationship, if 
any, to service and/or inservice back 
injury or disabilities, if any, and 
whether there was any impact by one on 
the other.  The examiner should opine as 
to whether it is as least as likely as 
not that the veteran's inservice accident 
when hit by the truck caused or was in 
any way responsible for, impacted, and/or 
increased chronic back complaints and 
disability after service.  The evidence 
supporting such opinions should be 
annotated.

3.  The case should then be readjudicated 
by the RO, and if the claim is denied, a 
SSOC should be prepared to include all 
pertinent evidence, including medical 
opinion obtained pursuant to this remand, 
and all pertinent regulations.  The 
veteran should be given a reasonable 
opportunity to respond.  The case should 
then be retuned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

